RESOLUCIÓN
Examinada la queja presentada por los abogados René Santiago Vega, José Luis Carrión Latoni, Arturo Resa de la Fuente y Domingo Laracuente Cruz contra el Ledo. Ángel L. Tapia Flores, no ha lugar al ejercicio de nuestra juris-dicción disciplinaria.

*446
Publíquese

Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López emitió un voto concurrente. Los Jueces Asociados Señores Negrón García y Alonso Alonso se inhibieron. La Juez Asociada Señora Naveira de Rodón no intervino.
(Fdo.) Francisco R. Agrait Liado Secretario General